Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-8 and 10 are directed to a computer system for calculating sum and difference signals from signals received through receive channels and calculating signals using functioning receive channels, which amounts to a mathematical concept. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation, evaluation, and judgement of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claim 1 does include a monopulse radar, digital processor, antenna, digital converter, and processor. Claim 5 further recites feed element. However, these additional steps are all recited at a high-level without any specific components or structural cooperative relationships. As such, they appear to be extraneous pre-solution activity and are very well known in the art to be common in the monopulse radar art, e.g. c.f. Jones US 2012/0169540 and Posey US 6456238 (esp. c.f. fig.2). The calculation steps being performed in claims 1-8 and 10 appear to be mathematical steps being performed on a generic computer or processor. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the 
      
Response to Remarks
Applicant’s remarks filed 11/17/20 have been considered. The claim amendments appear to overcome the previously cited prior art insofar as Posey teaches all the outputs used whereas the instant limitations requires not using signals from detected malfunctioning receive channels. However, please N.B., the instant claims appear to be directed to a mathematical concept. Appropriate correction is required.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646